DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy (Pub. No.: 2013/0002434 A1) in view of Shpater (Pub. No.: 2013/0240739 A1).
1) In regard to claim 1, Cuddihy discloses the claimed sensor for observing the presence, location, movement and/or attitude of an object being monitored (fig. 1: 100), wherein the sensor is a sensor detecting presence, location, movement and/or attitude, the sensor comprising two detectors adapted to measure in two measuring ranges that are at a different height, of which the measuring range of the first detector is a lower 
Cuddihy does not explicitly disclose the sensor further comprises a third detector, which is adapted to observe an item placed in front of and/or on top of the first detector, second detector and/or third detector.
However, Shpater discloses it has been known to include a detector in a fa;; sensor system to observe whether an item is placed in front of the sensor (¶0048-¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to implement in the sensor of Cuddihy a detector which would observe if an item is placed in front of the sensor, as taught by Shpater.
One skilled in the art would be motivated to modify Cuddihy as described above in order to detect blocking of the sensor, as taught by Shpater (¶0003).

2) In regard to claim 2 (dependent on claim 1), Cuddihy and Shpater further disclose the sensor according to claim 1, wherein the third detector comprises at least one light source and at least mechanism for converting light into an electrical signal (Cuddihy ¶0026).

3) In regard to claim 3 (dependent on claim 2), Cuddihy and Shpater further disclose the sensor according to claim 2, wherein the light source and the mechanism for converting light into an electrical signal are arranged in such a way that the light coming from the light source is reflected to the mechanism for converting light into an 

4) In regard to claim 4 (dependent on claim 2), Cuddihy and Shpater further disclose the sensor according to claim 2, wherein the third detector comprises two light sources adapted to flash alternately (official notice is taken that both the concept and advantage is known for allowing a detector to have two light sources adapted to flash alternately, in order to use a known method for detecting objects).

5) In regard to claim 5 (dependent on claim 2), Cuddihy and Shpater further disclose the sensor according to claim 2, wherein the light source is a light source functioning in the infrared wavelength range (Cuddihy ¶0026).

6) In regard to claim 6 (dependent on claim 2), Cuddihy and Shpater further disclose the sensor according to claim 2, wherein the light source is a LED light source (Shpater ¶0049).

7) In regard to claim 7 (dependent on claim 1), Cuddihy and Shpater further disclose the sensor according to claim 1, wherein the third detector is arranged in essentially the top part of the sensor and/or above the first detector and second detector (note, these limitations are just merely engineering design choice and well known modifications for meeting customer requirements. Therefore, to modify the teachings of 

8) In regard to claim 8 (dependent on claim 1), Cuddihy and Shpater further disclose the sensor according to claim 1, wherein the sensor comprises mechanism for forming a sound and the sensor is adapted to issue an alarm with the mechanism for forming a sound, if the sensor detects that an item has been placed in front of and/or on top of the first detector, second detector and/or third detector (Cuddihy ¶0033; note, the design limitations are just merely engineering design choice and well known modifications for meeting customer requirements. Therefore, to modify the teachings of Cuddihy and Shpater into these specifics would have been an obvious extension as thought within the prior art).

9) In regard to claim 9 (dependent on claim 8), Cuddihy and Shpater further disclose the sensor according to claim 8, wherein the sensor is adapted to stop issuing an alarm when the item in front of and/or on top of the first detector, second detector and/or third detector of the sensor in question is no longer detected by the third detector (Shpater ¶0049).

10) In regard to claim 10 (dependent on claim 1), Cuddihy and Shpater further disclose the system for observing the presence, location, movement and/or attitude of one or more objects to be monitored in the area to be monitored,
wherein the system comprises at least one sensor according to claim 1,


11) In regard to claim 11 (dependent on claim 10), Cuddihy and Shpater further disclose the system according to claim 10, wherein the system is adapted to issue an alarm signal in the area to be monitored, if by means of the third detector of some sensor an item is observed in front of and/or on top of the first detector, second detector and/or third detector of the sensor in question (Shpater ¶0048).

12) In regard to claim 12 (dependent on claim 11), Cuddihy and Shpater further disclose the system according to claim 11, wherein the system is adapted to stop issuing an alarm signal when the item in front of and/or on top of the first detector, second detector and/or third detector of the sensor in question is no longer detected by the third detector (Shpater ¶0048; not it is inherent an alarm will not be issued if the tampering device does not detect blockage).

13) In regard to claim 13 (dependent on claim 11), Cuddihy and Shpater further disclose the system according to claim 11, wherein the duration of an alarm signal is of a predetermined length (official notice is taken that both the concept and advantage is known in the art for an alarm to be a predetermined length).



15) In regard to claim 15 (dependent on claim 10), Cuddihy and Shpater further disclose the system according to claim 10, wherein the system is adapted to send a notification if by means of the third detector of some sensor it is observed that an item has been placed in front of and/or on top of the first detector, second detector and/or third detector (Cuddihy ¶0033).

16) In regard to claim 16 (dependent on claim 10), Cuddihy and Shpater further disclose the system according to claim 10, wherein the system is adapted to interpret a person as having fallen if an object is not detected in the upper measuring range and an object is detected in the lower measuring range, and wherein the system is further adapted to send a notification of a fall if a person is interpreted as having fallen (Cuddihy ¶0033).

17) In regard to claim 17 (dependent on claim 15), Cuddihy and Shpater further disclose the system according to claim 15, wherein the notification and/or fall notification is the sending of an alarm or message to the body monitoring the health of the object to relatives or to an emergency center (Cuddihy ¶0033).



19) In regard to claim 19 (dependent on claim 2), Cuddihy and Shpater further disclose the sensor according to claim 2, wherein the mechanism for converting light into an electrical signal is a phototransistor or photodiode (Shpater ¶0044).

20) In regard to claim 20 (dependent on claim 3), Cuddihy and Shpater further disclose the sensor according to claim 3, wherein the third detector comprises two light sources, which are adapted to flash alternately (official notice is taken that both the concept and advantage is known for allowing a detector to have two light sources adapted to flash alternately, in order to use a known method for detecting objects).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684